Citation Nr: 0508995	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  03-04 930	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by generalized pain, including chest pain.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for disability 
manifested by dizziness and nausea.

4.  Entitlement to service connection for disability 
manifested by numbness of the hands and fingers.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for respiratory 
disability, including asthma.




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from December 1979 to 
December 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  Jurisdiction over the case was 
transferred to the RO in Atlanta, Georgia, in September 2002.  
The veteran testified before the undersigned at a hearing 
held at the RO in October 2003.

The issues of entitlement to service connection for 
disability manifested by generalized pain including chest 
pain and for sleep apnea are addressed in the instant action.  
The remaining issues listed on the title page of this action 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran does not have a disability manifested by 
generalized pain, including chest pain.

2.  The veteran's sleep disorder did not originate in service 
and is not otherwise related to his period of service.


CONCLUSIONS OF LAW

1.  A disability manifested by generalized pain, including 
chest pain, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.  The veteran's sleep disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2004).  The Court has 
found that this regulation imposes a fourth VCAA notice 
requirement.  Pelegrini v. Principi, 18 Vet. App. 112, 120-1 
(2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits.  

In this case, the RO provided VCAA notice after the initial 
adjudication of the claims.  The Board finds, however, that 
the out-of-sequence VCAA notice is not prejudicial to the 
veteran for the reasons specified below.  

In an October 2002 letter, the RO notified the veteran of the 
type of evidence needed to substantiate his claims, namely, 
evidence of an injury or disease or event that caused injury 
or disease during service or during a presumptive period, a 
current disability, and a relationship between the current 
disability and the injury or disease or event in service.  
The veteran was advised of which evidence VA would obtain on 
his behalf and of which evidence he was responsible for 
obtaining, and he was advised to submit any pertinent 
evidence in his possession.  He was given 30 days to respond.  
After the veteran was provided VCAA notice, the RO re-
adjudicated the claims in the December 2002 supplemental 
statement of the case. 

The VCAA notice, while out of sequence, substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice is not 
required. 

Also as to content, that is, the 30 days to respond, under 
38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004), the 
Secretary of VA may make a decision on a claim before the 
expiration of the one-year period provided a claimant to 
respond to VA's request for information or evidence.  This 
legislation, effective as if enacted on November 9, 2000, 
immediately after the enactment of the VCAA, supersedes the 
decision of the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) that 
invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA, as here, in less than the 
statutory one-year period.  In any event, the Board obtained 
a waiver from the veteran in October 2003 as to any remaining 
period for his response to the October 2002 correspondence.

The Board also notes that following certification of the case 
to the Board, the veteran submitted additional evidence in 
connection with his claims; he included a waiver of initial 
RO consideration of the evidence with the submission.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the October 
2002 VA letter and the December 2002 statement of the case 
informed the veteran of the information and evidence needed 
to substantiate his claims.  Moreover, and as noted above, 
the October 2002 correspondence notified the veteran as to 
which evidence would be obtained by him and which evidence 
would be retrieved by VA, and also suggested that he submit 
any evidence in his possession.  It is clear from submissions 
by and on behalf of the veteran that he is fully conversant 
with the legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  
38 U.S.C.A. § 5103A.  In this regard the record contains the 
veteran's service medical records, and VA treatment records 
for February 1988 to January 2004, including from the VA 
Medical Centers (VAMC's) located in Decatur, Georgia and 
Montgomery, Alabama.  The veteran has indicated that he was 
treated at the Montgomery VAMC from 1984 to around 1992, and 
at the Decatur VAMC since around 1992.  The record reflects 
that the RO requested that the Montgomery VAMC forward all 
medical records for the veteran held by that facility 
covering the period from January 1983 to December 1992; the 
referenced facility responded by providing records dated from 
February 1988.  The RO requested that the Decatur facility 
provide any medical records for the veteran covering the 
period from January 1992 to the present; that facility 
responded by providing records dating from 1996.  While the 
records do not cover the entire period the veteran believes 
he was treated at the above facilities, the facilities 
provided all medical records in their possession for the 
requested periods, and there is no indication that additional 
pertinent VA medical records are available.  The Board 
consequently finds that VA's duty to assist the veteran in 
obtaining records in connection with the instant appeal has 
been fulfilled.

The Board lastly notes that there is no medical opinion of 
record addressing whether any sleep disorder or disability 
manifested by generalized pain originated in service.  As 
will be discussed in further detail below, there is no 
competent evidence of a disability manifested by generalized 
pain.  The veteran is competent to report his symptoms of 
pain; however, he does not have the expertise to render a 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The medical evidence of records attributes the symptoms of 
pain to other known diagnoses and shows that the cause of the 
chest pain is unknown.  In the absence of competent evidence 
showing a disability manifested by generalized pain, VA is 
not required to afford the veteran an examination as to that 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  There 
is no reasonable possibility that an examination would aid in 
substantiating the claim, because there is no evidence of a 
current disability and the medical evidence of record 
attributes the symptoms to disabilities other than the 
claimed disability.  

As will be discussed below, there is no competent evidence of 
sleep apnea in service or for more than 10 years after 
service.  Moreover, in the absence of evidence of any sleep 
disorder in service or for more than a decade thereafter, 
referral of this case for a VA examination or opinion with 
respect to that disorder would in essence place the reviewing 
physician in the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical opinion which 
links the veteran's sleep disorder to his period of service 
would necessarily be based solely on any uncorroborated 
assertions by the veteran regarding his medical history.  The 
Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 
(1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In short, there 
is no suggestion, except by unsubstantiated allegation, that 
the veteran's claimed disability may be associated with an 
established event, injury or disease in service.  38 C.F.R. 
§ 3.159(c)(4) (2003).  See Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-1357 (Fed. 
Cir. 2003) (a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease); Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. 
Principi, 03-1251 (December 15, 2004).  Accordingly, the 
Board finds that referral of the case for the purpose of 
obtaining a medical opinion with respect to the above issue 
is not warranted.  There is no reasonable possibility that an 
examination would aid in substantiating the claim, because 
there is no evidence of an event, injury, or disease in 
service that may be associated with the sleep apnea.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

Factual background

Service personnel records show that the veteran served as a 
"torpedo man."  His service medical records document that he 
was treated in January 1980 for left knee and right wrist 
pain attributed to, respectively, chondromalacia patellae and 
muscle strain.  He was also treated that month for neck pain 
attributed to a muscle strain.  In February 1981 he reported 
experiencing chest pain, which increased with inhalation; he 
was diagnosed with muscle strain.  In January 1982 he 
complained of intermittent back pain which was diagnosed as 
muscle strain.  An entry for January 1983 discloses that the 
veteran complained on two occasions of bilateral wrist pain.  
In September 1983 he presented with symptoms including a 
persistent cough and chest pain on deep inspiration; the 
possibility of bronchitis was considered.  

The service medical records include an undated occupational 
health survey, at which time the veteran reported working 
with hydraulic fluid involving a petroleum base.  The report 
of the veteran's examination for discharge is silent for any 
pertinent abnormalities.  

On file are VA treatment records for February 1988 to January 
2004, which show treatment since 1996 for sleep apnea, 
diagnosed by a sleep study conducted in April 1996.  
Treatment records for 1998 show that the veteran reported a 
six-month history of chest pains; subsequent treatment 
records show that cardiac workups and diagnostic testing were 
normal, prompting his treating physicians to describe his 
chest pain as atypical.  A January 1999 entry shows that he 
was diagnosed with chest pain usually relieved by Alka-
Seltzer, considered to probably be secondary to reflux; a 
July 2001 upper gastrointestinal series was negative for any 
evidence of reflux.  Treatment records for 1999 and 
thereafter show complaints of head pain, possibly related to 
migrainous headaches.  In February 2001 the veteran reported 
experiencing generalized body aches and headaches; he was 
diagnosed with fever of unknown cause.

In several statements on file, the veteran maintains that the 
disorders at issue were caused by his prolonged contact in 
service with hydraulic fluid used in the course of his 
duties.  He indicates that the warning labels for the 
hydraulic fluid advised that prolonged exposure to the 
chemical could cause the type of symptoms at issue.  He also 
states that he still experiences generalized pain.

At his October 2003 hearing before the undersigned, the 
veteran testified that he served as a "torpedoman's mate" and 
worked with various chemicals used in the maintenance of 
hydraulic systems.  He explained that he experienced sleep 
problems beginning in service, and that after service he 
experienced fatigue until he was finally diagnosed with sleep 
apnea.  With respect to the chest pain, the veteran indicated 
that the pain was associated with his breathing difficulties.  
The veteran indicated that all of his claimed symptoms were 
present at discharge and had worsened throughout the years.
 
Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004). 

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  

Analysis

Disability manifested by generalized pain, including chest 
pain

Although the veteran was treated at various points in service 
for pain affecting his chest, back, neck, wrists and left 
knee which were usually attributed to either muscle strain or 
to chondromalacia patellae in the case of the left knee, the 
report of his examination for discharge was silent for any 
musculoskeletal complaints, or for any other reference to 
generalized pain.  Moreover, there is no post-service medical 
evidence of any generalized pain disorder until more than 10 
years after service, at which time the veteran was treated 
for one occasion for generalized pain, attributed to a fever, 
and on several occasions for chest pains which ultimately 
were not attributed to any disorder.  Diagnostic evaluations 
of the veteran's chest pains were unable to identify a 
cardiac cause for the symptoms, and there is otherwise no 
opinion on file suggesting that the chest pain represents a 
disorder resulting from any exposure to chemicals in service.  
Nor is there any post-service medical evidence of any further 
muscle strains affecting the chest, back, neck, wrists or 
left knee.

In short, while the veteran was treated in service for muscle 
strains affecting several anatomical regions, there is no 
post-service medical evidence of any further muscle strains, 
the one episode of generalized muscle pain reported by the 
veteran was attributed to a fever with no further complaints 
following resolution of the fever, and the veteran's chest 
pains have not been found to be associated with a diagnosable 
disability.  The Board points out that while the veteran has 
been diagnosed with atypical chest pain, pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001);

Although the veteran himself believes that he has a 
disability manifested by generalized pain, arguing that his 
complaints are attributable to his exposure to certain 
chemicals in service, as a layperson, his statements as to 
medical diagnosis do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2004).  Moreover, while he has 
testified that he experienced generalized pain and chest pain 
throughout the years since service, he is likewise not 
competent to otherwise relate his reported symptoms to any 
current disorder.  See Savage v. Gober, 10 Vet. App. 488 
(1997); Espiritu, supra.

As noted previously, there must be evidence of the current 
existence of a claimed disability in order for service 
connection to be granted for that disability.  See Rabideau, 
supra.  Since the competent evidence on file does not show 
that the veteran currently has a disability manifested by 
generalized pain, including chest pain, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for a disability manifested by generalized 
pain including chest pain, and the claim must be denied.  
Since the preponderance of the evidence is against the claim, 
application of the evidentiary equipoise rule, which mandates 
that where the evidence is balanced and a reasonable doubt 
exists as to a material issue, the benefit of the doubt shall 
be given to the claimant, is not required in this case.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).



Sleep disorder

Service medical records are silent for any complaints, 
finding or diagnosis of a sleep disorder, and there is no 
post-service medical evidence of a sleep disorder for more 
than 12 years after service.  Moreover, there is no medical 
evidence linking the veteran's current sleep disorder to his 
period of service.  While the veteran nevertheless contends 
that he had the symptoms of a sleep disorder in service, he 
is not competent to provide a medical diagnosis or to relate 
any current sleep disorder to his period of service.  See 
Espiritu, supra.

As there is no competent evidence of a sleep disorder in 
service or for many years after service, and no competent 
evidence linking any current sleep disorder to service, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for a sleep disorder.  Since 
the preponderance of the evidence is against the claim, 
application of the evidentiary equipoise rule, which mandates 
that where the evidence is balanced and a reasonable doubt 
exists as to a material issue, the benefit of the doubt shall 
be given to the claimant, is not required in this case.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to service connection for disability manifested 
by generalized pain, including chest pain, is denied.

Entitlement to service connection for sleep apnea is denied.




REMAND

The veteran contends that his exposure to certain chemicals 
in service caused his respiratory disorder, dizziness and 
nausea, headaches, and numbness affecting his hands and 
fingers.

The Board initially notes that in his July 2001 claim, the 
veteran reported receiving treatment at the Tuskegee, Alabama 
VAMC from 1984 to 1985 for his respiratory disorder, his 
claimed dizziness and nausea, and for his claimed numbness of 
the hands and fingers.  While the RO obtained records from 
the VAMC located in Montgomery, Alabama, the RO did not 
attempt to obtain any records for the veteran from the 
Tuskegee facility.  For this reason, the Board will remand 
the claims for service connection for disability manifested 
by nausea and dizziness and for numbness of the hands and 
fingers.

Service medical records show that the veteran was treated on 
several occasions for upper respiratory infections, but in 
September 1983 presented with symptoms including a persistent 
cough and chest pain on deep inspiration, at which time his 
symptoms were considered to possibly represent bronchitis.  
An April 1982 entry indicates that he was diagnosed with 
tension headaches.  On an undated occupational health survey, 
the veteran reported working with hydraulic fluid involving a 
petroleum base.

VA treatment records on file show that the veteran was 
treated in 1996 and thereafter for respiratory disorders 
including reactive airway disease and asthma.  He presented 
in January 2004 for pulmonary function testing, at which time 
he was found to have moderate restrictive impairment with no 
indication of airflow limitation; his obesity was considered 
as a possible contributory factor to the identified 
restriction.  With respect to headaches, treatment records 
from 1996 show that he complained of headaches on several 
occasions, and treatment records for 1999 suggest that his 
headaches are migrainous in nature.

In his statements and testimony, the veteran contends that 
his respiratory difficulties were caused by prolonged 
inhalation of fumes from chemicals used to maintain hydraulic 
systems.  He has submitted a pamphlet describing the symptoms 
of asthma, which identifies presence around strong chemicals 
or other materials as a possible cause.  With respect to 
headaches, the veteran contends that he experienced headaches 
in service and continuously since that time.

The Board notes that the veteran has not been afforded a VA 
examination in connection with his claims for service 
connection for headaches and for a respiratory disorder.  
Given that service medical records show treatment for 
respiratory symptoms at one point considered to possibly 
represent bronchitis, and that he was diagnosed with tension 
headaches, and in light of the post-service medical evidence 
of reactive airway disease and asthma, as well as a headache 
disorder, the Board finds that a VA examination of the 
veteran is warranted.  See generally, Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The AMC or RO should attempt to 
obtain and associate with the claims 
file the veteran's treatment records 
from the Tuskegee, Alabama VAMC for 
the period from December 1983 to 
December 1992 showing treatment of a 
respiratory disability, dizziness 
and nausea, and numbness of the 
hands and fingers.  If the AMC or RO 
is unsuccessful in obtaining these 
medical records, it should inform 
the veteran and his representative 
of this.  

2.  The veteran should be afforded a 
VA examination to determine the 
nature, extent and etiology of any 
respiratory disorder.  All indicated 
studies should be performed and all 
findings and diagnoses should be 
reported in detail.  With respect to 
each respiratory disorder 
identified, the examiner should 
provide an opinion as to whether it 
is at least as likely as not that 
the respiratory disorder is 
etiologically related to the 
veteran's period of service, to 
include to any exposure to chemicals 
experienced therein.  The rationale 
for all opinions expressed should be 
provided.  The claims folder, 
including a copy of this remand, 
must be made available to and 
reviewed by the examiner in 
connection with the examination.  
The report is to reflect that a 
review of the claims file was made.  

3.  The veteran should also be 
afforded a VA neurological 
examination to determine the nature, 
extent and etiology of any headache 
disorder.  All indicated studies 
should be performed, and all 
findings and diagnoses should be 
reported in detail.  With respect to 
any headache disorder identified, 
the examiner should provide an 
opinion as to whether it is at least 
as likely as not that the disorder 
is etiologically related to the 
veteran's period of service, to 
include to any exposure to chemicals 
experienced therein, or was present 
within one year of his discharge 
therefrom.  The rationale for all 
opinions expressed should be 
provided.  The claims folder, 
including a copy of this remand, 
must be made available to and 
reviewed by the examiner in 
connection with the examination.  
The report is to reflect that a 
review of the claims file was made.  

4.  The AMC or RO should then 
readjudicate the issues on appeal.  
If all the desired benefits are not 
granted, a supplemental statement of 
the case should be furnished to the 
veteran and his representative.  The 
case should then be returned to the 
Board, if otherwise in order.   

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	C. L. KRASINSKI
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


